Title: To James Madison from Samuel Snow, 14 April 1802 (Abstract)
From: Snow, Samuel
To: Madison, James


14 April 1802, Providence. “I have the honour to enclose to you a semi-annual Report of Vessels entered at Canton between the last day of December 1800 and the first day of July 1801, received from my Agent there by a late arrival. No special communications accompanied this report.”
 

   
   RC (DNA: RG 59, CD, Canton, vol. 1). 1 p. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

